PER CURIAM.
Defendant appeals the revocation of his probation and asks that his sentence be clarified to reflect that it was not a sentence under the sentencing guidelines.
We affirm the revocation of probation. Contrary to defendant’s argument, we conclude that there was sufficient evidence on the basis of which to revoke defendant’s probation. See Bernhardt v. State, 288 So.2d 490 (Fla.1974).
We see no need to remand for clarification that the sentence was not a guidelines sentence. Although the trial judge at sentencing did refer to the presumptive guide- . lines sentence, the offense was committed prior to the adoption of the sentencing guidelines, defendant did not select guidelines sentencing, and no guidelines score-sheet is in the record.
Affirmed.
DANAHY, A.C.J., and LEHAÑ and SANDERLIN, JJ., concur.